79 F.3d 1167
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hipolito REUTOTAR, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 96-3029.
United States Court of Appeals, Federal Circuit.
March 8, 1996.

Before LOURIE, CLEVENGER, and BRYSON, Circuit Judges.
PER CURIAM.


1
Hipolito Reutotar petitions for review of the final decision of the Merit Systems Protection Board (Board) affirming the reconsideration decision of the Office of Personnel Management that he is not entitled to a deferred annuity under the Civil Service Retirement System.   We affirm.


2
We review final decisions of the Board under a standard of review that compels us to affirm the Board unless we determine that the decision of the Board is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law or unsupported by substantial evidence.  5 U.S.C. § 7703(c) (1994).


3
In Reutotar's case, the Board concluded that he served in an excepted, indefinite appointment for the complete time of his federal government employment, and that therefore, consistent with our holding in Rosete v. Office of Personnel Management, 48 F.3d 514 (Fed.Cir.1995), he was never separated from a position covered by the Civil Service Retirement Act.   Reutotar consequently is not eligible for a civil service retirement annuity.   See 5 U.S.C. §§ 8331(12), 8333(a), 8333(b), 8336, 8338 (1994).   Furthermore, the Board found that Reutotar's excepted appointment was not converted to a permanent employment upon his promotion to Roof Maintenanceman and Plumber.


4
We have carefully reviewed the record before the Board and find no error in the Board's decision, which we must affirm.